Citation Nr: 1409584	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a liver disorder. 

6.  Entitlement to service connection for a chronic upper respiratory disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from September 1976 to September 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran testified at a June 2010 hearing before the undersigned at the RO.  The transcript of the hearing is associated with the claims file. 

The Veteran's claims were remanded for further development by the Board in February 2010, December 2010, and April 2012.  

Additional medical evidence was associated with the paperless claims file after the most recent supplemental statement of the case (SSOC) was issued.  In May 2013 correspondence replying to that SSOC, however, the Veteran waived initial RO consideration of any newly submitted evidence.

All issues save that of service connection for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Currently diagnosed type II diabetes mellitus was not first manifested during active duty service or during the first post-service year; the preponderance of the competent and credible evidence is against a finding that diabetes is related to military service.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2006 and October 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that an additional letter was sent in April 2012, but to an incorrect address.  The Veteran has asserted that he did not receive such. 

The Veteran's available and identified service treatment records, VA medical treatment records, and private treatment records have been obtained.  The veteran has referred to possible 1983 VA treatment, but such did not involve diabetes.  With regard to private records, an April 2012 request for properly executed releases was sent to the wrong address; however, the Veteran stated in June 2012 that all referenced records which were potentially relevant to the diabetes claim were unavailable.  The sole remaining potential source of records related to a different issue.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The  Social Security Administration (SSA) has certified that although the Veteran is in receipt of supplemental income, SSA cannot locate, or does not possess, medical records for him.  The Veteran was properly informed of the unavailability.  38 C.F.R. § 3.159(c)(2).  

No VA examination has been conducted with regard to diabetes.  There is no competent evidence of any potential link between service and currently diagnosed diabetes, and the current record is adequate for adjudication.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Veteran's June 2010 hearing, the undersigned discussed the elements of service connection claims, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is a listed chronic condition, with a presumptive period of one year following separation from service.

The Board notes that type II diabetes is also a presumptive condition for herbicide exposed Veterans; the Veteran does not allege, nor does the record reflect, any such exposure, and so this presumption is not applicable here.  38 C.F.R. §§ 3.307, 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A review of service treatment records (STRs) shows no diagnosis of or treatment for diabetes, or any notations indicating elevated blood sugars or abnormal urinalyses.  The Veteran testified that no testing for diabetes took place in service.  He also reported that he had "symptoms" of diabetes, but failed to identify any such with specificity, and the STRs show no clear warning signs or indicators of diabetes.

The Veteran reported that he was first diagnosed with diabetes "in the '80's," but he has not stated that the diagnosis was within the first year after service.  He reports that the first records of treatment, at a private hospital, are unavailable.  The Board notes that he has in VA treatment records stated that he had no idea when diabetes started, and estimated 1992, well after service.

While medical records clearly document a current diagnosis of diabetes mellitus, type II, there is simply no competent and credible evidence relating such to service.  The disease, or indicators of disease, were not manifested in service.  There is no evidence that the condition manifested within one year of separation from service; the Veteran's statements are nonspecific at best, and contradictory at worst.  To the extent he is competent to report a medical diagnosis, his reports lack credibility because of the inconsistency.  

In the absence of competent and credible evidence of a nexus, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service and current diabetes, entitlement to the benefit sought is not warranted.


ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

With regard to the remaining issues on appeal, although the Board deeply regrets the additional delay, further remand is required to secure compliance with the Board's prior Remand directives and the duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).

General

Review of the claims file indicates that there may continue to be some outstanding VA treatment records.  The Veteran reports treatment as early as 1983 at the Bonham, Texas, VA medical center (VAMC), for example.  Further, while records from 1985 forward were requested from VAMC Dallas, only computerized records from the 1990's were produced.  It is unclear if earlier, handwritten notes might exist.  On remand, a final request for VA treatment records must be made to ensure a complete record for adjudication.

Hepatitis C and a Liver Disorder

In December 2010 and again in April 2012, the Board directed that on remand an examination be performed which reported and discussed all alleged risk factors for hepatitis and the allegedly related liver problems, and rendered an opinion as to whether it was at least as likely as not that any currently diagnosed conditions were related to (caused or aggravated by) service.

Unfortunately neither VA examiner, in January 2011 or in May 2012, complied with this directive.  Risk factors were not discussed with the Veteran or identified by the examiner, nor were they specifically discussed in connection with the offered nexus opinions.  This includes the supplemental June 2012 and February 2013 addendum opinions.  It appears the negative opinions were based merely upon the absence of a showing of active disease or infection in service, without consideration of the possibility of a latent infection.

Remand is required for an adequate, compliant examination and opinion.

Respiratory Disorder

The Veteran contends that he has a respiratory disorder as a result of being given a defective gas mask in service.  He currently complains of and reports continuity of symptoms related to, allergies or general respiratory problems.  Current treatment records show treatment for allergies.

While prior VA examinations and opinions addressed the allegation that current respiratory problems are related to in-service treatment for upper respiratory infections and viral infections, they failed to address the allegation that the Veteran's chronic problems are caused or aggravated by exposure to tear gas during training, due to a faulty mask.

While the described incident is not documented, the report is consistent with training procedures, and must be addressed by examiners on remand.

Acquired Psychiatric Disorder and Headaches

The Veteran alleges that he has a current psychiatric disorder secondary to the multiple conditions he currently alleges are service connected.  Resolution of the claim of service connection for a mental disorder is therefore inextricably intertwined with resolution of the other pending service-connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Additionally, the Veteran has identified potentially relevant private treatment records from the G.O. Hospital.  A properly executed release for these records was requested in April 2012 correspondence, but the request was sent to an incorrect address.  In later telephone contact, the Veteran indicated that private records more than 10 years old were destroyed.  However, the G.O. records relate to 2005 treatment.  Effective efforts to obtain the records are required.

Further, while allegations of headaches due to a head injury in a motor vehicle accident have been addressed by VA examiners, the record also reflects a potential diagnosis of tension headaches, which are potentially related to psychiatric difficulties.  That claim is therefore also inextricably intertwined with the other open and pending claims.

Finally, as both these claims involve allegations of secondary service connection, and such has not been specifically discussed with the Veteran, notice of the elements of his claim should be provided.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information on secondary service connection under 38 C.F.R. § 3.310.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the G.O. Hospital.  Upon receipt of such, VA must take appropriate action to contact the private provider and request complete records.  

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Associate with the claims file complete VA treatment records from the VAMCs in Bonham and Dallas, Texas, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of September 1980 to 2006.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

4.  Upon completion of the above, schedule the Veteran for a VA medical examination of the liver.  The claims folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether it is at least as likely as not that the currently diagnosed hepatitis condition is related to (caused or aggravated by) military service.  In other words, was the infection contracted in service?

The examiner must also provide diagnoses of all current liver dysfunction, and opine as to whether it is at least as likely as not any such liver disorder is related in any way to (caused or aggravated by) military service.  The examiner must opine as to whether it is at least as likely as not any current liver dysfunction is caused or aggravated by the Veteran's hepatitis. 

A full and complete rationale for all opinions expressed must be provided.  The examiner must identify and discuss all relevant in-service and post-service risk factors for hepatitis, to specifically include the Veteran's in-service dental work and his post-service history of drug use. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon completion of the above, schedule the Veteran for a VA respiratory examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify any current chronic respiratory disorder, and must opine as to whether it is at least as likely as not any such disorder is related to (caused or aggravated by) the Veteran's episodes of upper respiratory infection or viral syndrome during service, or to any other incident of military service, to include reports of being exposed to gas (presumably tear gas) via a defective gas mask in service.  A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include psychiatric examination if warranted.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


